DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 6/27/22 is acknowledged.  Thus, claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
The term: “comprising” (claim 1, line 2 is unclear and confusing in that it is not known whether or not the phrase following the term “comprising” is directed to the “electronic component” in line 2, or “the at least one soldered joint” of lines 1-2, appropriate correction is requested.    The use of “, said  the at least one soldered joint” or “said electronic component  having” instead of comprising is suggested.
“mound” (claim 1, line 2) should be changed to:--“mount”--.  For clarity purpose.
The above is example, Applicant is respectfully asked to review the entire application for any deficiency that may still be present. Since, claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Since the scope of the claims clearly directed to “a heating device”(see line 1 of claim 1) however, lines 2-6, appears to be outside element of the electronic  component  and circuit  board assembly which made scope of the claims unclear.   In the rejection on the merits the examiner presumes that the “heating device” being claimed and claims will be rejected accordingly.
	the phrase: “wherein it comprises” appear to be where the body of the base  claim 1 is and should be written to:-- “said the heating device comprising:”--.
	“the melting point; the solder” (about line 9, claim 1) lacks proper antecedent basis.
	Since the component and the printed circuit board are not part of the claimed “heating device “, therefore the term: ”have” (claim 4, line 2) should be rewritten as:--” configured to have”--.
	“the melting point; the material” (claim 6, lines 3-4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rauof et al (EP0851722).
Rauof et al discloses the claimed heating device (10) suitable for heating at least one 5soldered joint between an electronic component (8) comprising 
	wherein it comprises electrical-connection means 20/21 suitable for being coupled to an electrical power supply and heating 15means (17) suitable for reaching a temperature at least equal to the melting point of the solder (see Fig. 3) 


    PNG
    media_image1.png
    328
    636
    media_image1.png
    Greyscale

	Regarding “for heating at least one 5soldered joint between an electronic component (8) comprising at least a first contact mound and a printed circuit board, the soldered joint on the one hand securing the electronic component (8) to the printed circuit board (4) and on the other hand providing electrical 10continuity, the electronic component (8) also having an electronic-component width (1_8), and an electronic- component thickness,”(in the preamble, line 1-6) is functionally intended used this directed to an electrical assembly rather than the “heating device” which do not seem to further limit the heating device.  Note the functionally intended use is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.
	Limitations of claims 2-6 appears to be met by the above reference, since no further structure limitation set forth in these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Alternatively, claims 2-3 then Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauof et al.
If argues that the above lacking of the shape configured to set forth in above claims.   Since subject-matter of claims 2-3 is well known also the Rauof  20-12 appears to readable on the claimed cylindrical shape and parallelepipedal shape,  therefore not inventive when departing from Rauof et al reference and common general knowledge without exercising any inventive skills.
Further, regarding to the shape configurations of the above claims, it would have been an obvious matter of design choice to make or form a particular shape of the heating means (e.g., cylindrical or parallelepipedal shape, etc.), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt